The same point was adjudged at the adjourned Superior Court, holden at Windham, in December A. D. 1783, upon a scire facias brought by the County Treasurer v. Bissel, upon a bond given for one Bobbin. The plaintiff, at praying out his writ, set forth the bond, judgment of court and execution, and a commitment of Bobbin to gaol thereon, praying for judgment against the bail; to this declaration, a demurrer was given, and judgment that the declaration was sufficient; for upon such bond nothing will excuse the bondsman but actual payment of the cost; and a bond for the plaintiff upon the appeal of his cause is within the same reason and within the same law, as to cost.